Citation Nr: 1748985	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for hyperaldosteronism, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypokalemia, to include as due to herbicide exposure. 

6.  The propriety of a reduction of the disability rating for service-connected residuals of prostate cancer from 100 percent disabling to 40 percent, effective October 1, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to March 1972 with service in the Republic of Vietnam from June 1971 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012, August 2012, May 2014, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issues of service connection for hepatitis B, hyperaldosteronism, hypertension, and hypokalemia, and the propriety of the reduction in rating for prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed left ear hearing loss is likely the result of his active service.



CONCLUSION OF LAW

The criteria for service connection are met for bilateral hearing loss.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With regard to a present disability, audiometric results from a May 2012 VA examination show hearing acuity of 40dB at 4000Hz for the left ear.  This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2017).  The first element of Shedden/Caluza is met.

With regard to an in-service event, service treatment records are negative for any complaints of hearing loss.  However, the Veteran's DD-214 indicates that he served in the Republic of Vietnam.  Although there is no evidence of combat service, he has indicated that he shot guns as part of his training and service.  Further, he has already been granted service connection for tinnitus based on in-service noise exposure.  As such, in-service noise exposure can be conceded and the second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current left ear hearing loss.  

The Veteran was afforded a VA audiological examination in May 2012.  The examiner concluded that the Veteran's left ear tinnitus was related to his in-service noise exposure.  However, the examiner was unable to link the Veteran's left ear hearing loss to service because his hearing was within normal limits at discharge.  He did not address the apparent decrease in hearing acuity at 1000Hz, 2000Hz, and 4000Hz from entrance to separation and whether this may provide the basis for a medical nexus between the Veteran's service and his current left ear hearing loss, notwithstanding the lack of hearing loss for VA purposes at separation.  This weakens the probative value of the opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board notes that the hearing loss could be remanded for a new VA opinion that addresses the Veteran's change in hearing during service.  However, in light of the decrease in hearing acuity in service, complaints of continuous hearing-related symptoms (tinnitus) since service, grant of service connection for tinnitus based on in-service noise exposure, and limited probative value of the negative opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current left ear hearing loss is related to his military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

With regard to the service connection claims, the Veteran has not been afforded a VA examination or opinion for any of these claims, despite medical evidence of current diagnoses or findings, his reports of possible blood exposure through air gun vaccinations and sharing shaving utensils (hepatitis B) and presumed exposure to herbicide agents (hyperaldosteronism, hypertension, and hypokalemia), and his argument that his current disabilities is related to his in-service blood and herbicide exposures.  The claim must be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the prostate cancer claim, the Veteran claims that his prostate cancer residuals are worse than is shown in the most recent VA examination.  As such, this claim must also be remanded to schedule the Veteran for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additionally, the Veteran has identified additional private treatment records that are potentially relevant to all of the remanded claims.  See correspondence from Veteran, August 2017.  These records have not yet been obtained.  On remand, the AOJ must request a Release of Information from the Veteran and attempt to obtain these records.



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his claims on appeal.  The Veteran should specifically be asked to provide releases for each of the providers identified in his August 2017 correspondence.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  The Veteran should also be invited to submit copies of any relevant treatment records in his possession.

2.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of his hepatitis B, hyperaldosteronism, hypertension, and hypokalemia and the current nature and severity of his service-connected residuals of prostate cancer.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to hepatitis B, the examiner should obtain a detailed history from the Veteran concerning in-service and post service risk factors for hepatitis B.  The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis B had its onset in service or was otherwise etiologically related to active service, including his claimed air gun vaccinations and shared shaving utensils.  The examiner should also address the multiple private treatment records indicating that the Veteran's hepatitis B diagnosis dates back to the 1970s.

With regard to hyperaldosteronism and hypokalemia, the examiner should identify all current diagnoses that are manifested by findings of hyperaldosteronism and/or hypokalemia, including any that may have resolved during the appeals period (November 2013 to the present).  The examiner must also state whether hyperaldosteronism and/or hypokalemia are actual diagnosed disorders or merely laboratory findings.  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability had its onset in service or was otherwise etiologically related to active service, including herbicide exposure, or was caused or aggravated (made worse) by a service-connected disability.  

With regard to hypertension, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service or was otherwise etiologically related to active service, including herbicide exposure.  The examiner should address the articles the Veteran has submitted regarding a possible link between Agent Orange and hypertension.

With regard to prostate cancer residuals, the examiner must identify all residuals of the Veteran's prostate cancer, including his reports of fatigue, pain, urinary incontinence, and leg swelling.  All appropriate testing should be completed and all appropriate forms filled out.  

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


